internal_revenue_service department of the treasury number release date uil legend washington dc person to contact telephone number refer reply to cc fip plr-150787-01 date fund state x state y accounting firm year year year date date date date date date date dear this letter responds to a letter dated date submitted on behalf of fund fund requests that its election under sec_855 of the internal_revenue_code to treat dividends distributed after the close of a taxable_year as having been paid during that taxable_year be considered timely filed pursuant to sec_301_9100-3 of the procedure and administration regulations facts fund was organized in state x in year and registered under the investment_company act of as an open-end diversified management company fund is the successor-in-interest to fund that was organized in year in state y fund has been operated in a manner intended to qualify it as a ric under subchapter_m part of the code since year fund has made the election under under sec_855 in prior years fund failed to timely file its election under sec_855 for the taxable_year ended date the election under sec_855 is required to be filed with the return for the current taxable_year fund’s form 1120-ric for the year ended date was due on date which the fund extended to date accounting firm has been responsible for preparing fund’s income_tax returns and extensions including the preparation of any desired federal elections the treasurer of the fund has been responsible for the final review of the fund’s income_tax return and for the timely execution and filing of such returns including elections on date the treasurer telephoned the tax manager at accounting firm responsible for preparing fund’s form 1120-ric to inquire about its status the tax manager inspected the fund’s form 1120-ric and discovered that the federal filing deadline was actually date and not date as noted in accounting firm’s internal tax_return tracking system on date the tax manager notified the treasurer that accounting firm had failed to finalize the tax_return before the extended due_date fund’s form 1120-ric for the year ended date was filed on date law and analysis sec_855 of the code provides that if a ric- declares a dividend prior to the time prescribed by law for the filing of its return for a taxable_year including the period for any extension of time granted for filing such return and distributes the amount of such dividend to shareholders in the 12-month_period following the close of such taxable_year and not later than the date of the first regular dividend payment made after such declaration the amount so declared and distributed shall to the extent the company elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such taxable_year except as provided in subsection b c and d sec_1_855-1 of the income_tax regulations sets forth the method of making the election and provides that the election must be made in the return filed by the ric for the taxable_year sec_301_9100-1 of the procedure and administration regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles in the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 section b provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money holding based upon the facts presented and representations made by fund we hold that fund has demonstrated good cause for the granting of relief under sec_301_9100-3 accordingly fund will be treated as having made a timely election under sec_855 of the code on its federal_income_tax return filed on date for the taxable_year ending date no opinion is expressed as to whether fund’s tax_liability is not lower in the aggregate for the year to which the election applies than fund’s tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director will determine fund’s tax_liabilities for the year involved if the director determines that funds’s liability is lower that office will determine the federal_income_tax effect this ruling is limited to the timeliness of fund’s election this ruling does not relieve fund from any penalty that it may owe as a result of its failure_to_file its federal_income_tax returns on time except as specifically ruled upon above no opinion is expressed or implied as to any federal excise or income_tax consequences regarding fund in particular no opinion is expressed or implied whether fund qualifies as a ric that is taxable under subchapter_m part of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours alice m bennett chief branch office of associate chief_counsel financial institutions and products enclosures copy of this letter copy for sec_6110 purposes
